Longview Energy




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 6, 2014

                                      No. 04-12-00630-CV

  THE HUFF ENERGY FUND, L.P., WRH Energy Partners, L.L.C., William R."Bill" Huff,
      Rick D'Angelo, Ed Dartley, Bryan Bloom, and Riley-Huff Energy Group, LLC,
                                      Appellants

                                                v.

                            LONGVIEW ENERGY COMPANY,
                                     Appellee

                  From the 365th Judicial District Court, Zavala County, Texas
                            Trial Court No. 11-09-12583-ZCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                         ORDER
Sitting:       Sandee Bryan Marion, Justice
               Marialyn P. Barnard, Justice
               Luz Elena D. Chapa, Justice

         The clerk’s record in this appeal was filed August 8, 2013. On September 30, 2014,
appellants filed an unopposed motion asking this court to order the district clerk to file a
supplemental clerk’s record. In the motion, appellants contend that they and appellee filed
requests for supplemental records with the district clerk’s office months ago, but the requested
supplemental records were never filed despite numerous telephone calls and assurances from the
district clerk that the requested supplemental records would be filed.

       We granted appellants’ unopposed motion and ordered the District Clerk of Zavala
County to file a supplemental clerk’s record in accordance with Appellants’ “Third Request for
Supplemental Matters to be Included in the Clerk’s Record,” which was filed December 2, 2013,
and with appellee’s April 7, 2014 letter request. We ordered the district clerk to file the
supplemental record containing the specified documents in this court on or before October 13,
2014.

        Despite appellants’ numerous requests and this court’s October 3, 2014 order, the District
Clerk of Zavala County failed to file the supplemental clerk’s record. The clerk’s office of this
court placed numerous telephone calls to the district clerk, who continually promised the record
would be filed. As of the date of this order, no record was filed. Accordingly, another telephone
call was placed to the district clerk on the same date of this order. The district clerk was advised
that if neither the record nor a notification of late record was filed today, the court would
consider issuing a show cause order with a possibility of contempt. In response, the district clerk
filed a notification of late record, stating her “other duties or activities preclude working on the
record and include the following . . . OVERSIGHT ON MY OFFICE; UNABLE TO LOCATE
FIVE (5) PLEADINGS BEING REQUESTED WITHIN FOUR (4) DIFFERENT
SUPPLEMENTS.” The district clerk also requested permission to file the supplemental clerk’s
record in “paper form due to problems uploading through portal.” The district clerk concluded
by stating she anticipates the record will be complete by November 10, 2014.

        Based on the foregoing, we GRANT the district clerk’s request for additional time to file
the record. We further GRANT the district clerk’s request to file the specified supplemental
clerk’s record in paper form as opposed to e-filing. We ORDER the district clerk, as we did
before, to file a supplemental clerk’s record in accordance with Appellants’ “Third Request for
Supplemental Matters to be Included in the Clerk’s Record,” which was filed December 2, 2013,
and with appellee’s April 7, 2014 letter request. We further ORDER the district clerk to file the
specified supplement on or before November 10, 2014. The district clerk is advised that NO
FURTHER EXTENSIONS OF TIME TO FILE THE RECORD WILL BE GRANTED.
The District Clerk of Zavala County, Rachel P. Ramirez, is advised that if the record is not
filed by November 10, 2014, we may order her to appear and show cause why she should
not be held in contempt.

        The district clerk is further advised that if she is unable to locate any of the documents
requested by the parties to be included in the supplemental record, she is ORDERED to contact
the attorneys for the parties and advise them of same. The parties should then attempt to agree
on copies of the documents so that they can be provided to the district clerk for timely inclusion
in the supplemental clerk’s record.

        We further order the clerk of this court to serve this order on the district clerk of
Zavala County, Rachel P. Ramirez, by certified mail, return receipt requested, and by first
class United States mail. Because “[t]he trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed,” TEX. R. APP. P. 35.3(c), we also order the
clerk of this court to serve a copy of this order on the trial court.

        We order the clerk of this court to serve a copy of this order on all counsel and the
District Clerk of Zavala County.

       It is so ORDERED on November 6, 2014.

                                                             PER CURIAM


ATTESTED TO: _________________________________
             Keith E. Hottle
             Clerk of Court